FILED
                            NOT FOR PUBLICATION                              FEB 24 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30115

               Plaintiff - Appellee,              D.C. No. 3:10-cr-05630-RSM

  v.
                                                  MEMORANDUM *
WYATT ANTHONY BIRD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Wyatt Bird appeals from the 96-month sentence imposed following his

guilty-plea conviction for being a felon in possession of a firearm, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Bird first contends that the district court committed procedural error by

failing to consider his mitigation arguments and failing adequately to explain the

reasons for the sentence selected. These contentions fail because the district

court’s explanation was sufficient to communicate that it “considered the parties’

arguments and ha[d] a reasoned basis for exercising [its] own legal decisionmaking

authority.” Rita v. United States, 551 U.S. 338, 356 (2007).

      Bird also contends that his sentence is substantively unreasonable. In light

of the totality of the circumstances, including Bird’s significant criminal history, as

well as the 18 U.S.C. § 3553(a) sentencing factors, the above-Guidelines sentence

is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     11-30115